Title: James Madison to Bernard Peyton, 24 April 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 24. 1829
                            
                        
                        
                            
                        On the supposition that a remnant of  fund in your hands, may not be insufficient for the coming occasion,
                            I enclose a note for it without a remittance. Should I miscalculate, let me know, and the error shall be corrected.
                        
                            
                                
                            
                        
                    